EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is effective as of
October 30, 2006 (the “Effective Date”) between New Century Financial
Corporation, a Maryland corporation (the “Company”), and Patti M. Dodge
(“Executive”).

WHEREAS, Executive and the Company are currently parties to an Employment
Agreement which was effective as of July 16, 2004 (the “2004 Employment
Agreement”); and

WHEREAS, Executive and the Company desire to continue Executive’s employment
with the Company on different terms and conditions that are mutually
satisfactory to the parties.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, Executive and the Company agree that from and after the Effective
Date hereof, the 2004 Employment Agreement shall be amended and restated to
provide as follows:

ARTICLE I

EMPLOYMENT

The Company hereby employs Executive and Executive accepts employment with the
Company upon the terms and conditions herein set forth.



  1.1   Employment.

(a) The Company employs Executive, and Executive agrees to serve, as of
November 15, 2006, in the position of Executive Vice President, Investor
Relations, reporting to the Chief Executive Officer and President of New Century
Financial Corporation, with the understanding that Executive’s position and
duties are subject to change at the discretion of the Chief Executive Officer
and President of the Company at any time. Executive agrees to perform such usual
and customary duties of such office as may be delegated to Executive from time
to time by Executive Management or the Board of Directors.

(b) Executive shall devote Executive’s best efforts to the performance of
Executive’s duties and responsibilities for the Company. Executive will not,
without the prior written approval of the Chief Executive Officer, engage in any
other activity for any competitor of the Company, or which would unreasonably
interfere with the performance of Executive’s duties, services, and
responsibilities hereunder, or which is in violation of policies established
from time to time by the Company.

1.2 Term. Where used, “Term” shall refer to entire period of employment of
Executive by the Company beginning on the Effective Date of this Agreement, and
ending immediately upon the earliest to occur of the following and ending on the
earliest of:



  (a)   December 31, 2007;



  (b)   The date of termination of Executive’s employment in accordance with
Article IV of this Agreement,



  (c)   The date of Executive’s voluntary retirement in accordance with the
Company’s plans and policies; or

(d) The date of Executive’s death.

1.3 Extension of Agreement: Unless this Agreement has been terminated pursuant
to Section 1.2 above (and the corresponding provisions of this Agreement), the
Term of this Agreement shall be automatically extended for additional one-year
periods unless and until 30 days written notice is given either by Executive or
the Company to cease the automatic renewal of this Agreement (the “Notice of
Non-Renewal”). The parties agree, covenant and represent that Executive and the
Company each may decide, in either’s sole and unfettered discretion, to issue
the Notice of Non-Renewal with or without cause, and with or without prior
notice.

ARTICLE II
COMPENSATION

2.1 Base Salary. During the term of this Agreement, the Company shall pay to
Executive a base salary in the gross amount of $315,000.00 per year, payable in
bi-weekly installments less standard and authorized withholdings and deductions,
pursuant to the Company’s then-existing payroll policies and procedures.
Executive’s Base Salary shall be reviewed annually for increases in accordance
with Company policy and practice and at the discretion of the Company. However,
Executive has no right to any increase in her rate of Base Salary from the level
set forth above.

2.2 Bonuses. Executive shall be eligible to participate in a discretionary
Incentive Bonus Plan (the “Plan”) as established and modified by the Company
from time to time, according to the following schedule:



  (a)   For the year 2006, Executive’s target bonus shall be the equivalent of
two hundred twenty-five percent (225%) of Executive’s 2006 base salary;



  (b)   For the year 2007, Executive’s target bonus shall be the equivalent of
one hundred seventy-five percent (175%) of Executive’s 2007 base salary;



  (c)   If the Term is extended through 2008, Executive’s target bonus for the
year 2008 shall be the equivalent of one hundred fifty percent (150%) of
Executive’s 2008 base salary;



  (d)   If the Term is extended through 2009, Executive’s target bonus for the
year 2009 shall be the equivalent of one hundred twenty-five percent (125%) of
Executive’s 2009 base salary.

Executive does not earn any bonus payment until the date it is paid.
Accordingly, notwithstanding any other provision of this Agreement or the Plan,
it is a mandatory condition precedent to any bonus payment to which Executive
may from time to time become entitled, that Executive be actively employed by
the Company on a continuing full-time basis, in good standing on the date the
bonus is actually paid to earn and receive the bonus. Executive acknowledges
that, among other things, the bonus is designed primarily as an incentive for
Executive to remain in the Company’s employ during succeeding bonus periods.
Bonus amounts shall remain discretionary and bonuses shall not be prorated or
apportioned regardless of the manner in which Executive’s employment terminates.
The Company at all times maintains the right and the discretion to change
existing bonus plans, introduce new bonus plans, change the timing of bonus
payouts, and/or eliminate bonus plans.

2.3 Reimbursement of Expenses. Executive shall be entitled to receive
reimbursement of all reasonable expenses incurred by Executive in performing
services hereunder, including all reasonable expenses of travel and reasonable
living expenses while away from home on business at the request of, or in the
service of, the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.

2.4 Benefits. Executive shall be entitled to participate in all health,
insurance, pension, disability insurance and other employee plans and benefits
that the Company may from time to time, and in its sole discretion, provide to
employees in comparable positions (collectively referred to herein as the
“Company Benefit Plans”), subject to meeting applicable eligibility
requirements. Executive shall also be eligible to participate in the Long Term
Incentive Compensation Plan (the “LTIC Plan”) offered by the Company with the
type or types of each such grant (stock option, restricted stock, or otherwise,
or any combination thereof) to be determined by the Company and each such grant
to be subject to vesting requirements and the other terms and conditions as
established by the Company with respect to each particular grant. The Company at
all times maintains the right and the discretion to change the existing LTIC
Plan, introduce a new LTIC Plan, and/or eliminate any existing LTIC Plan.

Executive acknowledges and agrees that she has received all compensation and
benefits (including, without limitation, bonuses and long-term equity and other
incentive grants) due to her through and including the date hereof (other than
accrued and unpaid salary for the current pay period and accrued and unpaid
vacation of approximately 40 days).

2.5 Vacations and Holidays. During Executive’s employment with the Company,
Executive shall be entitled to an annual vacation leave at full pay, such
vacation to be at the rate of 30 days (six weeks) in each year of the term
hereof. Any vacation exceeding 4 consecutive weeks shall require prior approval
by the Chief Executive Officer. Executive shall be entitled to such holidays as
are established by the Company for all employees. The maximum vacation accrual
that Executive may have at any time shall equal 60 days (twelve weeks). If
Executive’s earned but unused vacation time accrual reaches the maximum,
Executive shall not continue to accrue any additional vacation time until
Executive’s usage lowers available vacation to a level below the maximum.

2.6 Automobile Expenses. For as long as the Company provides a monthly
automobile allowance to other senior executives of the Company generally, the
Company will provide Executive with an automobile allowance of $500 per month.

2.7 Withholding. The Company shall deduct from all payments made to Executive
pursuant to this Agreement all federal and state withholding taxes, old age and
survivors and other social security payments, state disability and other
insurance premium payments required to be withheld by applicable law or as
otherwise agreed between the Company and Executive.

ARTICLE III
NON-COMPETITION, CONFIDENTIALITY AND NONDISCLOSURE

3.1 Confidentiality Agreement. Concurrently with the execution and delivery of
this Agreement, and as part of the consideration for the promises and
undertakings by the Company in this Agreement, Executive shall execute and
deliver the Confidentiality Agreement attached as Exhibit “A” hereto and
incorporated herein by reference (the “Confidentiality Agreement”).

3.2 No Violation of Other Agreements. Executive represents that, to the best of
Executive’s knowledge, performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any obligation of
Executive:



  (a)   Not to compete or interfere with the business of a former employer
(which term for purposes of this Section 3.2 shall also include persons, firms,
corporations and other entities for which Executive has acted as an independent
contractor or consultant); or



  (b)   Not to solicit employees, customers or vendors of any former employee.

ARTICLE IV
TERMINATION

4.1 Definitions. For purposes of this Article IV, the following definitions
shall apply to the terms set forth below:

(a) Cause. The Company at all times reserves the right to terminate Executive’s
employment for “Cause,” which shall be defined as follows:

(i) Executive’s conviction for, indictment regarding (or its procedural
equivalent), or the entering of a guilty plea (or plea of nolo contendere) to,
any crime with respect to which imprisonment is a possible punishment (whether
or not actually imposed), which involves moral turpitude or which might, in the
opinion of the Company, cause embarrassment to the Company;

(ii) Actions by Executive during the term of this Agreement involving willful
malfeasance or gross negligence in the performance of Executive’s duties
hereunder which could be materially and demonstrably injurious to the Company;

(iii) Executive’s refusal to perform the duties of Executive’s position as
proscribed by the Chief Executive Officer or Executive Management of the
Company, and/or Executive’s failure to perform the duties of Executive’s
position in a manner deemed satisfactory by the Executive Management of the
Company;

(iv) Executive’s commission of an act of fraud, embezzlement, theft or
dishonesty against the Company or any of its affiliates, or the discovery that
such misconduct has occurred in the past;

(v) Executive’s breach of any material term of this Agreement or failure or
refusal to perform any material obligation or duty as required by this
Agreement;

(vi) Executive’s violation of any reasonable rule or regulation of the Company
applicable to Executive;

(vii) Executive’s (i) obstruction or impediment of, (ii) endeavors to influence,
obstruct or impede, or (iii) failure to materially cooperate with, any
investigation authorized by the Board of Directors of the Company or any
governmental or self regulatory entity (“Investigation”); provided, however,
Executive’s failure to waive attorney-client privilege relating to
communications with Executive’s attorney in connection with an Investigation
shall not constitute “Cause”; or

(viii) Executive’s removal, concealment, destruction or purposeful withholding,
alteration or falsification of any material that is requested in connection with
an Investigation.

(b) Change in Control. “Change in Control” shall mean the occurrence of a
“Change in Control Event” as such term is defined in the Company’s Change in
Control Severance Policy.

(c) Disability. For purposes of this Agreement, “Disabled” and “Disability”
shall mean a physical or mental impairment that, even with reasonable
accommodation, prevents Executive from performing the essential functions of
Executive’s job for a period of 60 consecutive days or for shorter periods
aggregating 90 days or more during the Term of this Agreement.

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following without the Executive’s written
consent:

(i) a material breach of this Agreement by the Company; or

(ii) a material diminution in the Executive’s responsibilities, duties,
authority (when viewed together, in the aggregate) including, without
limitation, any change in title; or

(iii) the failure of the Company to obtain the assumption in writing of its
obligations to perform this Agreement by any successor to all or substantially
all of the assets or business of the Company within fifteen (15) days upon a
merger, consolidation, sale or similar transaction; or

(iv) the assignment of the Executive to duties that would require Executive to
relocate or transfer Executive’s principal place of residence to a location
outside of Southern California, or that would make the continuance of
Executive’s principal place of residence in Southern California unreasonably
difficult;

provided, however, that none of the events specified in this Section 4.1(d)
shall constitute Good Reason unless the Executive shall have notified the
Company in writing describing the events which constitute Good Reason and the
Company shall have failed to cure such event within a reasonable period, not to
exceed ten (10) days, after the Company’s actual receipt of such written notice.
For purposes of clarity, a termination of the Executive’s employment for Cause
or due to the Executive’s death, Disability or retirement shall not constitute
Good Reason. Furthermore, Executive acknowledges and agrees that no events or
circumstances that occurred prior to and including the execution of this
Agreement (including, without limitation, the parties negotiating and entering
into this Agreement to reflect Executive’s new position and responsibilities for
the Company) constituted or shall constitute “Good Reason.”

4.2 Termination by Company Without Cause. In addition to its rights to terminate
Executive’s employment hereunder by giving a Notice of Non-Renewal pursuant to
Section 1.3 above, or immediately for Cause, the Company at all times has the
right to terminate Executive’s employment without Cause and without prior
notice. Executive and Company understand and acknowledge that Executive’s
employment with Company is at will, meaning that Executive and the Company may
terminate this employment relationship with or without good cause and with or
without notice. Nothing in this Agreement shall diminish or restrict either
Executive’s right to resign from employment, or the Company’s right to discharge
Executive at any time, with or without Cause, and with or without written
notice. The at-will nature of Executive’s employment may only be altered by a
written agreement signed by the Chief Executive Officer of the Company.

4.3 Benefits Received Upon Termination. Except as expressly provided below, in
the event of a termination of Executive’s employment with the Company:
(1) Executive shall not be entitled to any form of severance payment or other
compensation, (2) the Company shall have no further obligations to Executive
under this Agreement, and (3) without limiting the generality of the foregoing,
the Company shall have no obligation to pay any unearned bonus or other benefit
of employment.

(a) Non-Renewal or Termination for Cause. If Executive’s employment terminates
by reason of Executive’s death, pursuant to a Notice of Non-Renewal, or for
Cause, then the Company shall pay Executive (or Executive’s estate) Executive’s
Base Salary (in effect as of the date of termination) through the effective date
of such termination plus an amount equal to the Base Salary equivalent of any
vacation earned but not taken.

(b) Termination Without Cause. If Executive’s employment is terminated by the
Company without Cause and not pursuant to a Notice of Non-Renewal:

(i) The Company will pay to Executive Executive’s Base Salary (in effect as of
the date of termination) through the effective date of such termination plus an
amount equal to the Base Salary equivalent of any vacation earned but not taken;
and

(ii) The Company shall pay to Executive as severance pay (a) an aggregate amount
equal to one times the Executive’s annualized rate of Executive’s 2006 Base
Salary, plus (b) one-half (50%) of the amount of Executive’s incentive bonus
awarded for the year 2006. Such payments are to be made in a series of
substantially equal installment payments (each equal to a fraction of the
aggregate severance pay to be provided), not less frequently than monthly, in
accordance with the Company’s usual payroll practices over a period of one
(1) year following the effective date of such termination. During any period of
severance pay hereunder, Executive shall not be entitled to receive any bonus,
health insurance, life insurance or other benefit of employment, except as
required under COBRA and similar applicable law. In the event that Executive is
covered by any change in control severance policy of the Company as in effect
from time to time (or any similar plan, program, or policy of the Company) (a
“CIC Severance Policy”) and it is determined that Executive is entitled to
severance benefits under such CIC Severance Policy, then, notwithstanding
anything else contained in such CIC Severance Policy to the contrary: (1) in no
event shall Executive’s severance benefits under such CIC Severance Policy that
are payable in cash exceed the amount of the cash severance benefit that
Executive would be entitled to under this Agreement if her employment was
terminated by the Company without Cause, and (2) in no event shall Executive be
entitled to benefits under both this Agreement and the CIC Severance Policy (if
Executive is otherwise entitled to benefits under both, she may promptly
following the termination of her employment specify to the Company which benefit
she elects to receive, with, for purposes of clarity, the CIC Severance Policy
benefit modified as provided in the preceding clause (1)).

(c) Termination Because of Employee Disability. Should Executive become Disabled
(as defined above), Executive acknowledges that Executive’s employment may be
terminated any time thereafter if such Disability continues; provided that,
during the period of the Disability prior to such termination of employment,
Executive shall continue to receive all compensation and benefits as if
Executive were actively employed less any sums received directly by the
Executive, if any, under any policy or policies of disability income insurance
purchased by the Company. In the event of such termination, Executive’s rights
to receive any salary or payments under this Agreement shall terminate but
Executive shall have the right to continue to receive any and all employee
benefits, if any, as to which Executive may be entitled under the employee
benefit plans and insurance provided by the Company. Executive’s rights under
any Company Benefit Plans shall be those rights accorded to any terminated
employee under the plan provisions and applicable law.

(d) Termination by Executive. Executive may terminate Executive’s employment
hereunder at any time, upon written notice to the Chief Executive Officer of the
Company. In such event, Executive shall be entitled to the Base Salary, vacation
and other benefits that have accrued prior to the effective date of termination.
Executive shall not (except as expressly provided in clause (e) below) be
entitled to any other form of severance payment or other compensation,
including, without limitation, any bonus compensation under Paragraph 2.2
hereof.

(e) Change in Control. If a Change in Control occurs and Executive’s employment
is terminated either by the Company without Cause or by Executive for Good
Reason upon or within eighteen months following such Change in Control event,
the Company shall (in lieu of, not in addition to, any obligations of the
Company to Executive pursuant to the preceding provisions of this Section 4.3)
pay to Executive the benefits set forth in the Company’s then in effect Change
in Control Severance Policy.

4.5 Notwithstanding anything in Section 4.3 to the contrary, in the event the
Company otherwise has any obligation pursuant to Section 4.3 to make severance
payments or provide other benefits to Executive following the last day of
Executive’s employment by the Company, and Executive commences employment that
the Board of Directors deems to be in competition with the Company’s business,
or Executive fails to comply with the Non-Competition, Confidentiality and
Nondisclosure terms listed in Article III, then the Company may, in its sole
discretion and without limiting any other remedies that may be available to the
Company, cease providing any such severance payments or other benefits.

4.4 Release. With respect to the Executive (and Executive’s heirs, successors
and assigns), payment by the Company or any of its affiliates of any termination
or severance benefits pursuant to this Agreement and/or any other sums required
by this Agreement shall release, relinquish and forever discharge and release
the Company, its parent corporation, affiliates and subsidiaries, and their
respective current and former directors, officers, employers, attorneys and
agents from any and all claims, damages, losses, costs, expenses, liabilities or
obligations, whether known or unknown, which the Executive has incurred or
suffered or may incur or suffer as a result of the Executive’s employment by the
Company or the termination of such employment. The foregoing shall not affect
Executive’s entitlements upon termination specifically set forth hereunder or
any rights of indemnification or directors’ and officers’ liability insurance
coverage. Notwithstanding anything contained herein to the contrary, no
termination or severance payments shall be made under this Agreement or
otherwise until such time as Executive has executed and delivered to the Company
a general release, to be prepared by the Company.

ARTICLE V
ASSUMPTION OF OBLIGATIONS BY SUCCESSOR TO COMPANY

5.1 Assumption of Obligations. The Company shall advise any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, of the
obligations arising from this Agreement.

5.2 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts are still payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

ARTICLE VI

GENERAL PROVISIONS

6.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

If to the Company:

New Century Financial Corporation

18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel, Legal Department

If to the Executive:

Patti M. Dodge
26 Oroville
Irvine, California 92602

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

6.2 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

6.3 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of California.

6.4 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

6.6 Legal Fees and Expenses. Should any party institute any action or proceeding
to enforce this Agreement or any provision hereof, or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

6.7 Entire Agreement. This Agreement, in conjunction with the attached
Confidentiality Agreement and Arbitration Agreement, constitutes the entire
agreement of the parties and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings, and negotiations between the
parties with respect to the subject matter hereof. This Agreement is intended by
the parties as the final expression of their agreement with respect to such
terms as are included in this Agreement and may not be contradicted by evidence
of any prior or contemporaneous agreement. The parties further intend that this
Agreement constitutes the complete and exclusive statement of its terms and that
no extrinsic evidence may be introduced in any judicial proceeding involving
this Agreement.

6.8 Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any such attempted assignment and delegation shall be
void and be of no effect. Notwithstanding the foregoing provisions of this
Section 6.8, the Company may assign or delegate its rights, duties, and
obligations hereunder (i) to any affiliate, or (ii) to any person or entity
which succeeds to all or substantially all of the business of the Company
through merger, consolidation, reorganization, or other business combination or
by acquisition of all or substantially all of the assets of the Company;
provided that such person assumes the Company’s obligations under this Agreement
in accordance with Section 5. 1.

6.9 Arbitration. All disputes, controversies, and claims between Executive and
the Company, or any of its officers, directors, employees, or agents in their
capacity as such, that arise under or are related to Executive’s employment
shall be submitted to binding arbitration pursuant to the Arbitration Agreement
attached hereto as Exhibit “B” and incorporated herein by reference.

6.11 Captions. The captions and paragraph numbers appearing in this Agreement
are inserted for the reader’s convenience, and in no way define, limit, construe
or describe the scope or intent of the provisions of this Agreement.

6.12 Withholding Taxes. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

6.13 Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” as defined in Section 409A of
the Code (“Code Section 409A”), Executive shall not be entitled to any payments
upon a termination of Executive’s employment until the earlier of (i) the date
which is six (6) months after Executive’s termination of employment for any
reason other than death, or (ii) the date of the Executive’s death. Any amounts
otherwise payable to the Executive following a termination of Executive’s
employment that are not so paid by reason of this Section 6.13 shall be paid as
soon as practicable after the date that is six (6) months after the termination
of Executive’s employment (or, if earlier, the date of Executive’s death). The
provisions of this Section 6.13 shall only apply if, and to the extent, required
to comply with Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Dated: October 30, 2006.

EXECUTIVE

Patti M. Dodge
26 Orville
Irvine, CA 92602

Dated: October 30, 2006.

NEW CENTURY FINANCIAL CORPORATION

Brad A. Morrice

1

EXHIBIT “A”

NEW CENTURY FINANCIAL CORPORATION
CONFIDENTIALITY AGREEMENT

1. Introduction.

Patti M. Dodge (“Executive”) recognizes that New Century Financial Corporation
(the “Company”) is a consumer finance company engaged in a continuous program of
product and customer development regarding its business, present and future, as
a mortgage lending and consumer finance company.

Executive understands that, during the course of Executive’s employment with the
Company, Executive has and will acquire, and have access to, the Company’s
confidential and trade secret information, including, but not limited to
confidential and trade secret information about the Company’s products,
techniques, processes, services, clients, employee relationships, marketing
strategy and/or business plans, information relative to client lists, business
development plans, business studies, projections, business practices and
finances, and highly confidential personal and financial information of the
Company’s customers (collectively, “Confidential Information”). Confidential
Information also includes, but is not limited, to the following:



  (a)   All computer programs and databases belonging to the Company, including,
but not limited to:



  (i)   New Century’s AE Lounge;



  (ii)   New Century’s database applications for integrating data for marketing,
sales, and loan origination systems into a real-time data system, including
applications to map brokers and applications for Account Executives to manage
their territories;



  (iii)   Loan pricing models;



  (iv)   Automated systems for underwriting and appraisal; and



  (v)   Information contained in New Century’s data warehouse and marketing
databases.



  (b)   All business practices and methodologies of the Company, which include,
but are not limited to:



  (i)   The flow used to process loans;



  (ii)   Organizational structure and practices within the production groups;



  (iii)   Operational practices to ensure proper handling of risks associated
with appraisals and loan originations; and



  (iv)   New Century’s flash report and other informational reports designed to
track the performance of New Century’s products.



  (c)   All business studies performed by the Company to:



  (i)   Improve marketing strategies and techniques; and



  (ii)   Improve market awareness and concentration.



  (d)   All broker lists and broker information, including, but not limited to:



  (i)   Identities of current and prospective brokers;



  (ii)   Broker reports;



  (iii)   Broker contact information, including identities of contact persons
for brokers;



  (iv)   Broker fundings;



  (v)   Broker affiliations with Account Executives;



  (vi)   Broker business volume;



  (vii)   Broker pricing specials;



  (viii)   Preferences and requirements of brokers with respect to products,
services, terms, pricing information, and other matters; and



  (ix)   Broker status information.



  (e)   All Company loan characteristics reports for production by product and
credit grade.



  (f)   All preferences of investors for purchasing loan pools.



  (g)   All employee lists and employee contact information (including, but not
limited to, positions held and home telephone numbers).



  (h)   All information regarding borrowers of the Company.



  (i)   All sales and marketing programs and strategies of the Company.



  (j)   All information regarding the compensation structure for, and amounts
paid to, Company employees.



  (k)   All information on the productivity of Company employees, including, but
not limited to, information regarding the highest producing Account Executives
and/or Loan Officers.



  (l)   All account retention programs for the Company’s Account Executives
and/or Loan Officers.



  (m)   All documents and information concerning New Century’s Servicing
Division (“Servicing”), including, but not limited to:



  (i)   Servicing and collection software;



  (ii)   Knowledge of New Century’s Servicing Division including, but not
limited to, delinquency, collection, and foreclosure statistics and procedures
including training manuals, dealings with customers, and strategies and
techniques concerning collections;



  (iii)   Loan characteristics for any of the loans serviced by New Century;



  (iv)   30, 60, and 90-day delinquency numbers;



  (v)   Servicing contracts with third party providers, including, but not
limited to consumer reporting agencies, broker lists for broker price opinions,
real estate agents, and appraisers;



  (vi)   Complaint and litigation specifics or statistics; and



  (vii)   Asset management or foreclosure figures including number of houses,
days on the market, profitability or resale figures.

Executive acknowledges and agrees that this Confidential Information is
disclosed to Executive on a business need-to-know basis only, and is considered
confidential and secret by the Company. Furthermore, Executive understands and
agrees that this Confidential Information is made known to Executive in
confidence solely by virtue of Executive’s employment, and that this
Confidential Information is not generally known in the industry. Executive
acknowledges that Executive’s employment with the Company creates a duty of
trust and confidentiality to the Company with respect to such Confidential
Information.

2. Agreement to Maintain Confidentiality.

At all times, both during Executive’s employment and after the cessation of
Executive’s employment, whether the cessation is voluntary or involuntary, for
any reason or no reason, or by disability, Executive agrees, covenants and
represents to keep in strictest confidence and trust all Confidential
Information, and that Executive will not disclose, use, or induce or assist in
the use or disclosure of any Confidential Information, or anything related
thereto, without the prior express written consent of the Company, except as may
be necessary in the ordinary course of performing Executive’s duties as an
employee of the Company.

Executive recognizes that the Company has received, and in the future will
receive from third parties, their Confidential Information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Executive agrees, covenants and
represents that Executive owes the Company and such third parties, during
Executive’s employment and thereafter, a duty to hold all such Confidential
Information in the strictest confidence, and Executive shall not disclose, use,
or induce or assist in the use or disclosure of any such Confidential
Information without the prior express written consent of the Company, except as
may be necessary in the ordinary course of performing Executive’s duties as an
employee of the Company consistent with the Company’s agreement with such third
party.

Executive understands and agrees that the unauthorized use or dissemination of
any Confidential Information is considered a serious breach of confidence, and
any employee engaging in such activity may be in violation applicable law,
including the California Uniform Trade Secrets Act. In such event, Executive
will be subject to termination and/or legal action.



  3.   Agreement to Return Confidential Material.

Executive shall promptly deliver to the Company upon termination of Executive’s
employment with the Company, whether or not for cause and whatever the reason,
or at any time the Company may so request, all originals and copies in written
form and on computer disks, of memoranda, notes and/or notebooks, records,
reports, manuals, computer programs, and/or any other documents or data
containing Confidential Information, as well as all other Company property then
in Executive’s possession, custody, or control.



  4.   Agreement Regarding Inventions.

Executive agrees to disclose in writing and to assign on behalf of Executive and
Executive’s heirs, executors, or administrators, to the Company or its
successors, any inventions, processes, diagrams, methods, computer software, or
any improvements whatsoever that Executive may discover, conceive, or develop,
either individually or in collaboration with others, during the course of
employment with the Company, or with the use of the Company’s time, data,
equipment, facilities, or materials. Executive shall execute all documents
necessary or appropriate for use by the Company in applying for, obtaining and
enforcing any rights regarding Confidential Information or inventions as the
Company may desire, together with any assignments thereof to the Company. This
paragraph does not apply to any invention which qualifies under the provisions
of California Labor Code Section 2870 regarding inventions developed solely by
an employee on his/her own time.



  5.   Best Efforts, Duty of Loyalty Competing Interests During Employment.

Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and that any engagement by
Executive in a business competitive with the Company or its affiliates during
the term of Executive’s employment relationship would be in direct conflict with
the essential enterprise of the Company and would cause material and substantial
disruption to the Company’s operation. Accordingly, Executive agrees as follows:

(a) During Executive’s employment and for a period of one (1) year following
termination of employment or, if longer, during any period in which the
Executive is receiving severance or other payments from the Company, Executive
shall not, directly or indirectly, (i) engage in any business that competes with
the business of the Company or its affiliates (including, without limitation,
businesses which the Company or its affiliates have specific plans to conduct in
the future and as to which Executive is aware of such planning), (ii) enter the
employ of, or render any services to, any person engaged in any business that
competes with the business of the Company or its affiliates, (iii) acquire a
financial interest in any company engaged in any business that competes with the
business of the Company or its affiliates, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or (iv) interfere with business relationships (whether formed
before or after the date of this Agreement) between the Company or any of its
affiliates and customers, suppliers, partners, members or investors of the
Company or its affiliates. As used herein, a business that competes with the
Company shall include any individual, partnership, firm, corporation or other
business organization or entity that directly competes with or intends to
compete with the Company or its affiliates in the business of underwriting,
purchasing, securitizing, selling or servicing subprime credit grade secured
loans or any other principal line of business engaged in by the Company during
Executive’s employment or at the time Executive’s employment terminates (a
“Competing Company.”)

(b) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on an over-the-counter market
if Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such person.

6. Prevention of Inevitable Disclosure of Confidential Information.

Executive acknowledges and agrees that any use or disclosure of all or any part
of the Company’s Confidential Information, by or to Executive or any third
party, either during or after the termination of Executive’s employment for any
reason, could severely injure the Company’s business interests. Executive
additionally acknowledges and agrees that Executive’s agreement to the
provisions of paragraph 6(a) below is necessarily and reasonably required to
protect the Company’s Confidential Information, and to prevent the inevitable
use or disclosure of such information in the event Executive becomes employed
by, or affiliated in any way with, whether as a partner, consultant or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that, directly competes with, or intends to compete with,
the Company or its affiliates in the business of, underwriting, purchasing,
securitizing, selling or servicing sub-prime credit grade secured loans or any
other principal line of business engaged in by the Company at the time
Executive’s employment terminates for any reason (a “Competing Company”).
Accordingly, and in addition to any obligations, agreements or undertakings
Executive assumes pursuant to the terms of the Confidentiality Agreement, or any
other Agreement, Executive further agrees, covenants and represents as follows:

(a) Executive shall not directly or indirectly, during the term of employment,
and for a period of one (1) year following termination of employment or, if
longer, during any period in which the Executive is receiving severance or other
payments from the Company, the Executive will not directly or indirectly solicit
or induce to leave, any employees or consultants of the Company or its
affiliates, either for Executive’s own purposes or for any other person or
entity, including but not limited to a Competing Company. The foregoing shall
not be violated by general advertising of a customary nature not targeted at
such employees, agents or independent contractors, nor be serving as a
reasonable and customary reference upon request.

(b) Executive promises and agrees that during Executive’s employment, and for a
period of one (1) year following termination of employment or, if longer, during
any period in which the Executive is receiving severance or other payments from
the Company, Executive shall not influence or attempt to influence customers,
vendors, or business partners of the Company or any of its present or future
subsidiaries or affiliates, either directly or indirectly, to divert their
business to any individual, partnership, firm, corporation or other entity then
in competition with the business of the Company, or any subsidiary or affiliate
of the Company.

7. Representations Regarding Former Employment.

Executive represents that Executive’s performance of all the terms of this
Agreement and as an employee of the Company does not and shall not breach any
agreement to keep in confidence Confidential Information acquired by Executive
in confidence or in trust prior to Executive’s employment with the Company.
Executive further represents that Executive has not entered into, and agrees
that Executive shall not enter into, any agreement, either written or oral, in
conflict herewith.

Executive agrees, covenants and represents that Executive shall not, and will
not, bring to the Company any materials or documents of a former employer that
are not generally available to the public, unless Executive has obtained express
written authorization from any such former employer for their possession and
use. Executive further understands and agrees that, in service to the Company,
Executive is not to breach any obligation of confidentiality that Executive may
have to former employers, and that Executive shall fulfill all such obligations
throughout the tenure of Executive’s employment with the Company.

8. Injunctive Relief.

Executive recognizes that the Company is relying upon the existence and validity
of these provisions and that monetary damages would not be an adequate remedy if
Executive violated any of these provisions. Therefore, Executive expressly
agrees that, in addition to any rights or remedies the Company may have, the
Company may, subject to the provisions of the Arbitration Agreement, apply to
any court of law or equity having jurisdiction for injunctive relief (without
posting a bond or other security) against any act, which would violate this
Agreement.

9. General Provisions.

The terms of this Confidentiality Agreement shall apply during and after any
period during which Executive performs any services for the Company, whether as
an employee, consultant, independent contractor, or otherwise. Nothing in this
Confidentiality Agreement shall obligate the Company to continue to retain
Executive as an employee. Upon cessation of Executive’s relationship with the
Company, Executive agrees to execute an Affirmation of this Confidentiality
Agreement.

This Confidentiality Agreement shall be governed by and construed under and
according to the internal substantive laws, and not the laws of conflicts, of
the State of California. If any provision of this Confidentiality Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
or otherwise invalid as written, the same shall be enforced and validated to the
extent permitted by law. In any litigation, arbitration, or other proceeding by
which one party either seeks to enforce its rights under this Confidentiality
Agreement or seeks a declaration of any rights or obligations hereunder, the
prevailing party shall be awarded reasonable attorney fees, together with costs
and expenses, incurred by the prevailing party with respect to the contractual
claims in connection with such action or proceeding to resolve the dispute and
enforce the final judgment.

This Confidentiality Agreement, as well as the accompanying Employment Agreement
and Arbitration Agreement contain the sole and entire agreement between
Executive and the Company with respect to the subject matter thereof, and
supersedes and replaces any prior agreements to the extent they are inconsistent
herewith. This Confidentiality Agreement can be amended or modified only by a
written agreement between the Company and Executive.

Executive confirms, that Executive has read, understands and agrees to comply
with the terms of this Confidentiality Agreement.

Dated: October 30, 2006.

EXECUTIVE

Patti M. Dodge
26 Orville
Irvine, CA 92602

Dated: October 30, 2006.

NEW CENTURY FINANCIAL CORPORATION

Brad A. Morrice

2

EXHIBIT “B”

AGREEMENT TO ARBITRATE

As an express condition of employment at New Century Financial Corporation (the
“Company”), and in consideration of the mutual covenants an agreements set forth
herein and in the Amended and Restated Employment Agreement, the Company and
Patti M. Dodge (“Executive”) hereby mutually agree that any Claims or
Controversies arising out of Executive’s employment, termination of employment
or receipt of employment benefits, including but not limited to, restricted
stock or stock options, that Executive may have in the future against the
Company or its officers, directors, employees, or agents in their capacity as
such, or that the Company may have against Executive, shall be resolved through
binding arbitration. Executive and the Company acknowledge that this Agreement
to Arbitrate means that Executive and the Company are relinquishing their rights
to either a jury trial or court trial for the resolution of any claims that
Executive and the Company may have against the other.

Claims or Controversies arising out of Executive’s employment, or its
termination, means and includes all claims of harassment and/or discrimination
(including sexual harassment and harassment or discrimination based on race,
color, religion, age, sex, sexual orientation, ancestry, national origin,
marital status, military service, pregnancy, physical or mental disability,
medical condition or any other protected class or condition), breach of any
contract or covenant (express or implied), tort claims, wrongful termination,
whistle-blowing and all other claims relating to or stemming from Executive’s
employment, or its termination, except as excluded in the following paragraph.

Claims not covered by this Agreement to Arbitrate are (1) claims covered by the
Workers’ Compensation Act (2) claims for unemployment benefits.

The party desiring to initiate arbitration can do so by sending written notice
of an intention to arbitrate by registered or certified mail to the other party.
The notice shall contain a description of the nature of all Claims or
Controversies asserted and the facts upon which such claims are based.

All Claims or Controversies shall be submitted to a single neutral arbitrator.
The arbitration shall take place before JAMS/ENDISPUTE in Orange County,
California, unless otherwise mutually agreed. The arbitrator shall be mutually
agreed-upon by Executive and the Company pursuant to JAMS’s rules. If Executive
and the Company cannot agree upon an arbitrator, the selection process shall be
governed by the rules and procedures of JAMS/ENDISPUTE . Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current procedural rules of JAMS/ ENDISPUTE, except that if a contrary rule
exists: (1) all monetary or provisional remedies available under applicable
state or federal statutory law or common law shall remain available to both
parties, (2) except as mutually agreed upon by the parties, there shall be no
limitation on discovery beyond that which exists in cases litigated in Orange
County Superior Court, and (3) the California Rules of Evidence shall apply to
the arbitration hearing.

The arbitration fees shall be borne exclusively by the Company; however, each
party to the arbitration shall pay that party’s own costs, attorneys’ fees and
witness fees, if any. The arbitrator may, in his or her discretion, award
attorneys’ fees and costs, in whole or part, to the prevailing party in a manner
consistent with applicable laws and the terms of the Agreement.

The arbitrator may grant any remedy or relief available under law, without
limitation, that the arbitrator determines to be just and equitable based on the
evidence introduced at the hearing and any logical and reasonable inferences
therefrom. The decision shall be made in writing and contain a concise statement
of the reasons in support of the decision. The decision shall be signed by the
arbitrator and mailed to each party. The decision may be judicially enforced
(confirmed, corrected or vacated) pursuant to California Code of Civil Procedure
Section 1285 et seq. The decision is final and binding and there is no direct
appeal from the decision on the grounds of error in the application of law.

This Agreement to Arbitrate and arbitration procedure is intended to be the
exclusive method of resolving all Claims or Controversies as described above
between Executive and the Company.

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

This is the complete agreement between the parties on the subject of arbitration
of the described Claims or Controversies and supersedes any prior or
contemporaneous oral or written understandings on the subject.

3

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS AND THAT BY SIGNING THIS AGREEMENT, I AM GIVING UP MY RIGHT TO A JURY
TRIAL. I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS OF THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT.

Dated: October 30, 2006.

EXECUTIVE

Patti M. Dodge
26 Orville
Irvine, CA 92602

Dated: October 30, 2006.

NEW CENTURY FINANCIAL CORPORATION

Brad A. Morrice

4